Citation Nr: 1536112	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a blood disorder/residuals of syphilis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010. A transcript of the hearing is of record.

This matter was before the Board in October 2010, at which time it was remanded to the RO to obtain outstanding treatment records and afford the Veteran a VA examination.  The RO complied with the remand directives.

The matter was returned to the Board in September 2014, at which time the Board denied the Veteran's claim of service connection.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). In March 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the September 2014 decision, and remanded the present issue for action consistent with the terms of the JMR.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran maintains that he currently has a blood disorder arising from his syphilis in service.  At the May 2010 Board hearing, the Veteran testified that he experiences memory problems and neck and joint pains, which he attributes to his blood disorder/syphilis residuals.

The Veteran underwent a VA examination in November 2010, with an addendum issued in February 2012, in which the examiner concluded that the laboratory results show no evidence of a blood disorder or syphilis residuals.  However, the VA examiner did not address the Veteran's lay statements regarding his observable symptoms of memory problems and joint pain.  Therefore, the VA examination is inadequate and remand is necessary.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on Veteran's lay evidence). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must schedule the Veteran for a VA examination to determine the presence and etiology of any blood disorder or syphilis residuals. 

The claims folder should be made available to the examiner for review before the examination. The examiner should note in the examination report that the claims folder and the remand have been reviewed. 

After examining the Veteran and reviewing the entire record, the VA examiner should provide any relevant diagnoses and opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current blood disorder or residuals of syphilis was incurred in active service, to include the Veteran's syphilis diagnosis in 1973. The examiner should provide reasons and bases for any opinion offered.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology. See Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

A complete rationale for all opinions provided must be given. If the examiner is unable to address any inquiry sought above, then he or she must explain why.

2. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claim adjudication.

3. After completing the requested actions, the RO/AMC should readjudicate the claim in light of all pertinent evidence, to include the Veteran's lay statements. If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a supplemental statement of the case. An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




